DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 17 are objected to because of the following informalities:  the limitation “an airflow” at the last line of claim 10 should be the airflow. The second recitation in claim 17 should be changed also.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gormley US 2015/0267641.
	Regarding claim 10, Gormley discloses a thrust reverser assembly for a turbine engine, see title, including a core engine, 28, 30, 32, a nacelle 36, 38, 40 surrounding at see for example fig. 5 showing the portion of the nacelle covering the core nacelle 48, to at least partially define a bypass duct 34 between the nacelle and the core engine, including: a translating cowl 52 moveable between a first position, see fig. 3, and a second position, see fig. 5; a fixed cascade element 128 located within the translating cowl when the translating cowl is in the first position, see fig. 3; a blocker door 64 having a leading edge 88 and a trailing edge 84 that is operably coupled to the translating cowl and where the blocker door is movable between a stowed position wherein the blocker door forms a portion of the bypass duct, see fig. 3 and a deployed position, see fig. 5, wherein the blocker door extends into a bypass duct conduit to deflect an airflow through the cascade element, see the curved arrows in fig. 5; and a biasing element 94 operably coupled to the blocker door, via element 66, and configured to push the blocker door from the stowed position into an initial position wherein the blocker door is partially within the bypass duct conduit and the leading edge forms a gap with a portion of the thrust reverser assembly through which an airflow enters the gap, see para. [0041], the biasing element biases the push rod to the full extended configuration 104 and therefore biases the door to an open initial position when the spring exerts the biasing force. 
	Regarding claim 18, Gormley discloses the blocker door is configured to create a scooping effect that moves the blocker door to the deployed position and moves the translating cowl to the second position. Referring to fig. 5, Gormley discloses a configuration where the blocker door 64 is attached to the translating cowl 52 and opens in the same manner as the disclosed invention such that the leading edge of the blocker door swings radially inward. The action of the swinging of the door results in the flow of . 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Lair US 2005/0102996.
Regarding claim 11, Gormley discloses all elements except for a latch assembly operable between a latch and release position.
Liar teaches a latch assembly operable between a latch position, wherein the blocker door is held in the stowed position and a release position, where the door may be pivoted to the deployed position, see elements 72, 74 and figs 7-8, showing the closed and open positions, respectively. Lair teaches that it is desirable to provide a mechanism for locking closed thrust reverser doors. See para. [0055]. 
It would have been obvious to an ordinary skilled worker to provide a locking mechanism in the apparatus of Gormley to ensure that the door of Gormley is locked, as taught by Lair, in order to lock the doors. Id. 
Regarding claim 12, as best understood, Gormley, in view of Lair, discloses the latch assembly comprises: 1) a latch keep, the bracket on which strike 70 is attached; 2) a strike seat, at about 72b, configured to have a strike 70 removably received in the latch 72; and a catch 72c configured to engage the strike. The latch is formed on the stationary portion of the thrust reverser and the strike is arranged on the door. 
Regarding claim 13, Gormley, in view of Lair, discloses a control circuit 78 configured to move the latch assembly to the release position. See para. [0076]. Where since the Applicant states that the module is a FADEC or the like, Lair states that the actuator 82 has a conventions configuration include electrical, pneumatic or hydraulic and the power required to retract the output rod, see para. [0077], Lair is interpreted as disclosing the claimed control circuit. For the purposes of claim 13, since Gormley 
Regarding claim 14, Gormley discloses all elements except for a spring damper assembly operably coupled to the blocker door to moderate a speed of the blocker door as the blocker door moves to the deployed position. 
Lair teaches a plurality of toggle links 68 attached to the doors to bias the doors to the closed position via an internal compression spring. See para. [0059]. Element 68 is considered a spring damper assembly that would inherently resist motion toward the deployed position. 
It would have been obvious to an ordinary skilled worker to provide a toggle link 68 attached to the door and configured to bias the door toward the latch in the apparatus of Gormley, in view of Lair, as taught by Lair, in order to provide a passive means for latching the doors closed. See para. [0061]. The Examiner notes that since the apparatus of Gormley, in view of Lair, includes biasing means toward the deployed position and the stowed position, the speed of the blocker door is moderated by the biasing means. Either by Gormley’s biasing means or by that of Lair’s. 
Regarding claim 15, Gormley, in view of Lair, discloses the spring damper assembly includes a biasing element that is configured to move the blocker door to the stowed position when the airflow through the bypass duct is stopped. See para. [0061]. 
Regarding claim 16, referring to claim 15 above, Gormley, in view of Lair discloses that the biasing element is configured to urge the blocker doors toward the stowed position and is capable of being operated such that when the engine is slowed, .

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
The Examiner notes that the Applicant altered the scope of claim 13 to remove the claim from 112f. However, the limitation “control circuit” does not appear to have been taught in the original disclosure. The Examiner suggests replacing the limitation with “FADEC”. 
The Applicant argues that the prior art Gormley includes a hydraulic actuator such that “without substantially linear motion (e.g. axial motion) of structure 52, the extendable linkage may not move”. However, a review of the limitations of claim 10 does not exclude that the biasing element not be operable upon movement of the hydraulic actuator. Furthermore, the Applicant’s own biasing element is operable upon movement of an actuator as well. “After the strike seat 84 is moved to the release position, the biasing element 60 is configured to push the blocker door 50 to the initial position 90. See Applicant’s specification at para. [0075]. Gormley clearly teaches that the “biasing member 94 exerts a force that biases the push rod 66 toward a fully extended condition and away from a fully retracted condition. See para. [0041]. Thus, the Applicant appears to be arguing a recitation that is not required in the claims. Therefore, the Applicant’s arguments are found unconvincing. .

The Applicant is also reminded that rejoinder requires adoption of all allowable subject matter to avoid delays in prosecution. 
Allowable Subject Matter
Claim 17 is allowed notwithstanding the minor objection identified above.
The Applicant has adopted all allowable subject matter identified in the non-final rejection filed 7/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741